Case 1:13-cv-00822-MMS Document 4 Filed 10/30/13 Page 1 of 3


                                                                oRl0lNAt
                      llntW @nitrU 9,tutts 6,ourt of /elrrs[ @Iaims
                                                                                                              FILED
                                                                      No. l3-822C
                                                               (Filed: October 30, 2013)
                                                                                                            OcT 3 0   2013
** ***** ******                +:i* * *,i**i(,t * *** *+* ***:t*,f *
SHATINTELL                   SMITH,                                           {.                         ,8ffPieh%
                                         Plaintiff,                                Pro Se Plaintiff; Dismissal for Lack of
                                                                                   Jurisdiction; Application to Proceed In
                                                                                   Forma Pauoeris

THE UNITED STATES,

                                         Defendant.                           *
:i   **   ** * * * * * * * * * * * * t :* * * :t :* * {. * * * * * * * * * * * *


Shauntell Smith, Washington, DC,                              gq    se.


                                                          ORDER DISMISSING CASE

SWEENEY, Judge

         On October 21,2013, plaintiffin the above-captioned case, appearing p1q se, filed a
complaint and an application to proceed in forma oauperis. In her complaint, plaintiff provides a
laundry list of defendants and claims, but does not set forth any facts explaining how those
defendants purportedly injured her. Specifically, plaintiff names as defendants the United States
Department of the Treasury; the Social Security Administration; the United States Postal Service;
and a variety ofstate agencies, private companies, private entities, and individuals. And, plaintiff
lists the following claims against these agencies, entities, and individuals: (l) hacking her
accounts and electronically altering her information; (2) violating her privacy; (3) forcing a belief
system on people under the pretense ofhelping them; (4) harassment; (5) aggressively pursuing
and charging certain, unspecified individuals; (6) immoral acts unbecoming to government
employees; (7) judicial negligence and misconduct;' (8) selective prosecution; (9) manipulating
the minds of ordinary citizens who rue unaware oftheir legal rights; (10) failing to protect
mentally ill individuals; (1 l) the failure of"core service agencies" to assist others as required;
and ( I 2) altering birth records.

        The court lacks jurisdiction to entertain plaintiffs complaint. As an initial matter, it is
well settled that the United States is the only proper defendant in the united States court of
Federal Claims ("Court of Federal Claims"). See 28 U.S.C. g 1a91(a)(l) (providing that rhe
court of Federal claims has jurisdiction over claims against the united states); R. u.s. ct. Fed.


               I Plaintiffdoes
                               not name anyjudicial officers as defendants in her complaint.
            Case 1:13-cv-00822-MMS Document 4 Filed 10/30/13 Page 2 of 3



Cl. l0(a) (requiring that the United   States be designated as the defendant in the Court ofFederal
 Claims); Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003) ("[Tjhe only proper defendant
 for any matter before this court is the United States, not its officers, nor any other individual.").
 Indeed, thejurisdiction ofthe Court of Federal Claims "is confined to the rendition ofmoney
judgments in suits brought for that reliefagainst the United States, . . . and if the reliefsought is
 against others than the United States, the suit as to them must be ignored as beyond the
jurisdiction ofthe court." United States v. Sherwood,312 U.S. 584,588 (1941). Accordingly,
 the court lacks jurisdiction over plaintiffs claims against all parties other than the United States.

         Moreover, the ability of the Court of Federal Claims to entertain suits against the United
States is limited. "The United States, as sovereign, is immune from suit save as it consents to be
sued." Sherwood, 312 U.S. at 586. The waiver of immunity "cannot be implied but must be
unequivocally expressed." United States v. Kine,395 U.S. 1,4(1969). The Tucker Act, the
principal statute goveming the jurisdiction of this court, waives sovereign immunity for claims
against the United States, not sounding in tort, that are founded upon the United States
Constitution, a federal statute or regulation, or an express or implied contract with the United
States. 28 U.S.C. $ 1a9l(a)(1) (2006). However, the Tucker Act is merely ajurisdictional
statute and "does not create any substantive right enforceable against the United States for money
damages." United States v. Testan,424U.5.392,398 (1976). Instead, the substantive right
must appear in another source of law, such as a "money-mandating constitutional provision,
statute or regulation that has been violated, or an express or implied contract with the United
States." Loveladies Harbor. Inc. v. United States,27 F.3d 1545,1554 (Fed. Cir. 1994) (en banc).
Plaintiffdoes not allege any claims based on a contract with the United States or a money-
mandating constitutional provision, federal statute, or federal regulation. Accordingly, the court
lacks jurisdiction to entertain plaintiffs claims.

        As noted above, plaintiff filed, concurrent with her complaint, an application to proceed
in forma oauperis. Pursuant to 28 U.S.C. $ 1915, courts of the United States are permitted to
waive filing fees and security under certain circumstances.2 See 28 U.S.C. $ 1915(a)(l); see also
Hayes v. United States, 71 Fed. CI.366,366-67 (2006) (concluding that 28 U.S.C. $ 1915(a)(1)
applies to both prisoners and nonprisoners alike). Plaintiffs wishing to proceed in forma pauoeris
must submit an affidavit that lists all oftheir assets, declares that they are unable to pay the fees
or give the security, and states the nature of the action and their beliefthat they are entitled to




       '   While the Court of Federal Claims is not generally considered to be a "court of the
 United States" within the meaning of title twenty-eight of the United States Code, the court has
jurisdiction to grant or deny applications to proceed in forma pggpgfg. See 28 U.S.C. g 2503(d)
 (deeming the court ofFederal claims to be "a court ofthe united States" for the purposes of28
U.S.C. $ 1915); see also Matthews v. United States,72 Fed. CL.274,277 -79 (2006) (recognizing
that Congress enacted the Court ofFederal Claims Technical and Procedural Improvements Act
of 1992, authorizing the court to, among other things, adjudicate applications to proceed in forma
peltpgru pursuant to 28 U.S.C. $ 1915).
                                                  .'t
          Case 1:13-cv-00822-MMS Document 4 Filed 10/30/13 Page 3 of 3



redress. 28 U,S.C. $ l9l5(aXl). Here, plaintiffhas satisfied all th€e requirements.
Accordingly, the court grants plaintif s application and waives her filing fee.

       ln sum, the court GRANTS plaintiffs application to proceed in forma pgUperi! and
 DISMISSES plaintiffs oomplaint for lack ofjurisdiction. The clerk is directed to enter
judgnent accordingly.

       ITISSOORDERED.




                                              -J-